Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00454-CV

                                        DAVIS LAW FIRM,
                                            Appellant

                                                  v.

                 Sara UDELL and APOLLO MANAGING GENERAL AGENCY,
                                       Appellees

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2017CV06581
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 25, 2019

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX. R. APP. P.

42.1(a)(1). We order all costs assessed against appellant. See id. R. 42.1(d) (absent agreement of

parties, costs are taxed against appellant).

                                                   PER CURIAM